Citation Nr: 1829664	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  14-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel



INTRODUCTION

The Veteran had active service from January 1962 to April 1969.  He died in May 2004.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant withdrew her prior Board hearing request in December 2016.  As such, the Board may proceed with adjudication of the appeal.


FINDINGS OF FACT

1.  The Veteran died in May 2004.  His death certificate lists the cause of death as brain herniation due to cerebral hemorrhage due to advanced brain tumor (glioma).

2.  The evidence is evenly balanced as to whether the brain tumor (glioma) that caused the Veteran's death was related to his confirmed exposure to ionizing radiation during his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.311, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  She contends that the Veteran died of a brain tumor (glioma) from daily exposure to high levels of radiation through his duties as a radiology specialist and x-ray technician during his active duty service.

A surviving spouse of a qualifying veteran who died as a result of a service connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C. §1310; 38 C.F.R. § 3.312. 

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

A service connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are specific diseases which may be presumptively service connected if manifested in a radiation-exposed veteran.  38 U.S.C. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 U.S.C. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d).  Here, although cancer of the brain is a disease listed in 38 C.F.R. § 3.309(d), there is no evidence the Veteran participated in a "radiation-risk activity."

The second way to establish service connection for a disease attributable to radiation exposure is under 38 C.F.R. § 3.311.  According to this regulation, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

Lastly, service connection in radiation cases can also be established directly by showing that the disease was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the appellant was married to the Veteran at the time of his death in May 2004. 

The occupational radiation exposure monitoring records in the United States Air Force Master Radiation Registry reflect that over the course of the Veteran's active duty service, the Veteran's total dose equivalent of ionizing radiation was recorded as 2.145 rem.  Accordingly, the Board finds that the Veteran was exposed to radiation while he was in service. 

The Veteran's death certificate lists the cause of death as brain herniation due to cerebral hemorrhage due to advanced brain tumor (glioma). 

In an opinion dated in March 2017, Dr. H. R. noted that there were six documented periods when the Veteran was exposed to low dose radiation during service, with a total effective dose equivalent of 2.145 rem.  He noted further that because of the damaged dosimeter in the period noted between August 1966 to November 1966, the Veteran may have been exposed to more ionizing radiation in at least one instance.  He noted that the Veteran's death certificate listed advanced brain tumor (glioma), brain herniation, and cerebral hemorrhage as the cause of death.  Dr. H. R. opined that given the Veteran's exposure to radiation during his military service, it was at least as likely as not that his brain glioma was caused by his military service.  In support of his opinion, Dr. H. R. cited to medical literature stating that low dose radiation can cause cancer, which cannot be distinguished from cancer caused by other risk factors.  He cited to medical literature suggesting that ionizing radiation can damage DNA and cause mutations, which can result in cancer.  Finally, he cited to medical literature indicating that glial cells were more sensitive to ionizing radiation.

In light of the above evidence, and resolving reasonable doubt in favor of the appellant, the Board finds that the weight of the evidence establishes that the Veteran was exposed to radiation in service, which led to the development of his brain tumor (glioma) and ultimately his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER


Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


